DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 27, 2021. Claims 2, 3, 5, 6, and 10-20 have been cancelled without prejudice.  Claims 1, 4, and 7-9 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN 107024794 A, of which an English translation is attached).
In regard to claim 1, Cui et al. discloses a color filter substrate comprising (see e.g. Figures 5-10): 
100; 
color blocks positioned on the substrate, wherein the color blocks 100 comprise a red color block R, a green color block G, and a blue color block B provided in a first direction; and 
light shielding portions L1, L2, L3 positioned on the substrate 100, wherein the light shielding portions L1, L2, L3 and the color blocks R,G,B are arranged alternately along the first direction, 
wherein the light shielding portions L1, L2, L3 comprise a first light shielding portion L2 provided between the red color block R and the blue color block B, a second light shielding portion L1 provided between the red color block R and the green color block G, and a third light shielding portion L3 provided between the green color block G and the blue color block B,  
wherein a size of the first light shielding portion L2 is smaller than a size of the second light shielding portion L1, and a size of the third light shielding portion L3 is smaller than the size of the first light shielding portion L2.
In regard to claim 4, Cui et al. discloses the limitations as applied to claim 1 above, and
wherein sizes of the color blocks along the first direction are the same (see e.g. Figure 10).
In regard to claim 9, Cui et al. discloses a method for manufacturing a color filter substrate according to claim 1, the method comprising (see e.g. Figures 5-10): 
providing the substrate 100; and 
forming the color blocks R,G,B and the light shielding portions on the substrate L1, L2, L3, wherein the color blocks R,G,B and the light shielding portions L1, L2, L3 are alternately arranged along the first direction, 
R,G,B comprise the red color block R, the green color block G, and the blue color block B provided in the first direction; 
wherein the light shielding portions L1, L2, L3 comprise the first light shielding portion L2 provided between the red color block R and the blue color block B, the second light shielding portion L1 provided between the red color block R and the green color block G, and the third light shielding portion L3 provided between the green color block G and the blue color block B; and 3BOE Ref: Xl 803226B6 - AT Ref.: 35732-00279 PATENT 
wherein the size of the first light shielding portion L2 is smaller than the size of the second light shielding portion L1, and the size of the third light shielding portion L3 is smaller than the size of the first light shielding portion L2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 107024794 A).
In regard to claim 7, Cui et al discloses the limitations as applied to claim 4 above, but fails to disclose
wherein the size of the first light shielding portion is 4.0 µm, wherein the size of the second light shielding portion is 4.5 µm, wherein the size of the third light shielding portion is 3.5 pm, and wherein the sizes of the color blocks is 15 µm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cui et al. with wherein the size of the first light shielding portion is 4.0 µm, wherein the size of the second light shielding portion is 4.5 µm, wherein the size of the third light shielding portion is 3.5 pm, and wherein the sizes of the color blocks is 15 µm.
Doing so would provide an optimized color rendering of the display device based on the desired chromaticity that may be based on a particular sensitivity to light.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 107024794 A) in view of Kajita (US 2017/0139265 A1, cited in previous office action).
In regard to claim 8, Cui et al. discloses a display device comprising: 
a color filter substrate according to claim 1(see e.g. Figures 5-10); and 
an array substrate. 
Cui et al. fails to disclose
wherein light shielding layers at least partially overlap with the light shielding portions of the color filter substrate in a direction perpendicular to the substrate and are provided on the array substrate at intervals.

wherein light shielding layers DL at least partially overlap with the light shielding portions Tbr, Trg, Tgb of the color filter substrate in a direction perpendicular to the substrate and are provided on the array substrate SUB1 at intervals.
Given the teachings of Cui et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cui et al., with wherein light shielding layers at least partially overlap with the light shielding portions of the color filter substrate in a direction perpendicular to the substrate and are provided on the array substrate at intervals.
Doing so would prevent unwanted light leakage in pixel peripheries.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871